Exhibit (16) Viking Mutual Funds POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that the undersigned, a trustee of the above‑referenced Delaware statutory trust (the “Trust”), hereby constitutes and appoints Shannon Radke, Adam Forthun and Brent Wheeler, and each of them (with full power to each of them to act alone) his true and lawful attorney‑in‑fact and agent, for him on his behalf and in his name, place and stead, in any and all capacities, to sign, and execute and file one or more Registration Statements on Form N-14 under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, including any amendment or amendments thereto, with all exhibits, and any and all other documents required to be filed with any regulatory authority, federal or state, relating to the reorganization of Kansas Municipal Fund, Maine Municipal Fund, Nebraska Municipal Fund, New Hampshire Municipal Fund and Oklahoma Municipal Fund, each a series of Integrity Managed Portfolios, a Massachusetts business trust, into Kansas Municipal Fund, Maine Municipal Fund, Nebraska Municipal Fund, New Hampshire Municipal Fund and Oklahoma Municipal Fund, respectively, each a series of the Trust, granting unto said attorneys, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises in order to effectuate the same as fully to all intents and purposes as he might or could do if personally present, hereby ratifying and confirming all that said attorneys‑in‑fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned trustee of the above‑referenced organization has hereunto set his hand this 21st day of June 2017. /s/ Robert E. Walstad Robert E. Walstad Viking Mutual Funds POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that the undersigned, a trustee of the above‑referenced Delaware statutory trust (the “Trust”), hereby constitutes and appoints Shannon Radke, Adam Forthun and Brent Wheeler, and each of them (with full power to each of them to act alone) his true and lawful attorney‑in‑fact and agent, for him on his behalf and in his name, place and stead, in any and all capacities, to sign, and execute and file one or more Registration Statements on Form N-14 under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, including any amendment or amendments thereto, with all exhibits, and any and all other documents required to be filed with any regulatory authority, federal or state, relating to the reorganization of Kansas Municipal Fund, Maine Municipal Fund, Nebraska Municipal Fund, New Hampshire Municipal Fund and Oklahoma Municipal Fund, each a series of Integrity Managed Portfolios, a Massachusetts business trust, into Kansas Municipal Fund, Maine Municipal Fund, Nebraska Municipal Fund, New Hampshire Municipal Fund and Oklahoma Municipal Fund, respectively, each a series of the Trust, granting unto said attorneys, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises in order to effectuate the same as fully to all intents and purposes as he might or could do if personally present, hereby ratifying and confirming all that said attorneys‑in‑fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned trustee of the above‑referenced organization has hereunto set his hand this 21st day of June 2017. /s/ Jerry M. Stai Jerry M. Stai Viking Mutual Funds POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that the undersigned, a trustee of the above‑referenced Delaware statutory trust (the “Trust”), hereby constitutes and appoints Shannon Radke, Adam Forthun and Brent Wheeler, and each of them (with full power to each of them to act alone) his true and lawful attorney‑in‑fact and agent, for him on his behalf and in his name, place and stead, in any and all capacities, to sign, and execute and file one or more Registration Statements on Form N-14 under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, including any amendment or amendments thereto, with all exhibits, and any and all other documents required to be filed with any regulatory authority, federal or state, relating to the reorganization of Kansas Municipal Fund, Maine Municipal Fund, Nebraska Municipal Fund, New Hampshire Municipal Fund and Oklahoma Municipal Fund, each a series of Integrity Managed Portfolios, a Massachusetts business trust, into Kansas Municipal Fund, Maine Municipal Fund, Nebraska Municipal Fund, New Hampshire Municipal Fund and Oklahoma Municipal Fund, respectively, each a series of the Trust, granting unto said attorneys, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises in order to effectuate the same as fully to all intents and purposes as he might or could do if personally present, hereby ratifying and confirming all that said attorneys‑in‑fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned trustee of the above‑referenced organization has hereunto set his hand this 21st day of June 2017. /s/ R. James Maxson R. James Maxson Viking Mutual Funds POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that the undersigned, a trustee of the above‑referenced Delaware statutory trust (the “Trust”), hereby constitutes and appoints Shannon Radke, Adam Forthun and Brent Wheeler, and each of them (with full power to each of them to act alone) his true and lawful attorney‑in‑fact and agent, for him on his behalf and in his name, place and stead, in any and all capacities, to sign, and execute and file one or more Registration Statements on Form N-14 under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, including any amendment or amendments thereto, with all exhibits, and any and all other documents required to be filed with any regulatory authority, federal or state, relating to the reorganization of Kansas Municipal Fund, Maine Municipal Fund, Nebraska Municipal Fund, New Hampshire Municipal Fund and Oklahoma Municipal Fund, each a series of Integrity Managed Portfolios, a Massachusetts business trust, into Kansas Municipal Fund, Maine Municipal Fund, Nebraska Municipal Fund, New Hampshire Municipal Fund and Oklahoma Municipal Fund, respectively, each a series of the Trust, granting unto said attorneys, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises in order to effectuate the same as fully to all intents and purposes as he might or could do if personally present, hereby ratifying and confirming all that said attorneys‑in‑fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned trustee of the above‑referenced organization has hereunto set his hand this 22nd day of June 2017. /s/ Wade A. Dokken Wade A. Dokken
